47 F.3d 1168
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darrell GARRETT, Plaintiff-Appellant,v.ARROW ELECTRONICS, INC., Defendant-Appellee.
No. 94-3139.
United States Court of Appeals, Sixth Circuit.
Feb. 15, 1995.

Before:  NORRIS and DAUGHTREY, Circuit Judges;  FEIKENS, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Darrell Garrett, appeals from the order of the district court granting summary judgment to defendant, Arrow Electronics, Inc., in his lawsuit alleging that defendant discriminated against him in his employment because of his race.


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendant.


3
Because the district court articulated the reasons judgment should be entered for defendant, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning found in the December 3, 1993, Report and Recommendation of the magistrate judge.  In that Report and Recommendation, the magistrate judge concluded that defendant had articulated legitimate, nondiscriminatory reasons for plaintiff's discharge and plaintiff failed to establish that those articulated reasons were mere pretexts for unlawful discrimination.  See St. Mary's Honor Ctr. v. Hicks, --- U.S. ----, 125 L. Ed. 2d 407 (1993);  Manzer v. Diamond Shamrock Chems.  Co., 29 F.3d 1078 (6th Cir.1994).



*
 The Honorable John Feikens, United States District Judge for the Eastern District of Michigan, sitting by designation